UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2011 Commission File Number 000-25383 Infosys Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-Fþ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o TABLE OF CONTENTS APPROVAL OF MEMBERS FOR RESTRICTED STOCK UNITS PLAN 2011 SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 EXHIBIT 99.2 EXHIBIT 99.3 APPROVAL OF MEMBERS FOR RESTRICTED STOCK UNITS PLAN 2011 Infosys Limited, a company organized under the laws of the Republic of India ("Infosys", or the "Company"), hereby files with the United States Securities and Exchange Commission this Report on Form 6-K containing certain information regarding the seeking of approval of members to implement the Restricted Stock Units Plan 2011 and to grant restricted stock units under this to Eligible Employees of the Company. This Report on Form 6-K shall be deemed to be incorporated by reference into the Company's registration statements under the Securities Act of 1933, as amended. On September 1, 2011, the Company has issued a notice to its members stating that the Company will be delivering the Notice of Postal Ballot along with a Postal Ballot Form seeking approval from the members to implement the Company’s proposed Restricted Stock Units Plan 2011. A copy of the Notice of Postal Ballot is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The Company will be dispatching, to the holders of the Company’s American Depositary Shares as of September 1, 2011, through its international depository, the Depositary Notice of passing of resolutions by way of Postal Ballot along with a Voting Card seeking approval to implement the Restricted Stock Units Plan 2011. A copy of the Depositary Notice and the Voting Card are attached hereto as Exhibit 99.2 and Exhibit 99.3 respectively and are incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly organized. Infosys Limited /s/ S. D. Shibulal Date: September 9, 2011 S. D. Shibulal Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description of Document Notice of Postal Ballot Depositary Notice Voting Card
